Name: 94/809/Euratom: Commission Decision of 16 November 1994 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  business organisation
 Date Published: 1994-12-21

 Avis juridique important|31994D080994/809/Euratom: Commission Decision of 16 November 1994 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC) Official Journal L 330 , 21/12/1994 P. 0064 - 0066 Finnish special edition: Chapter 12 Volume 2 P. 0182 Swedish special edition: Chapter 12 Volume 2 P. 0182 COMMISSION DECISION of 16 November 1994 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC) (94/809/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 8 and 131 second subparagraph thereof, Whereas pursuant to Commission Decision 85/593/Euratom of 20 November 1985 on the reorganization of the Joint Research Centre (JRC) (1), as last amended by Decision 93/95/Euratom (2), the Joint Research Centre (JRC) is given a structure which is appropriate for the tasks assigned to it; Whereas the Commission decides on the terms of reference of the Board of Governors of the JRC, in particular as regards the specific research programmes implemented by the JRC; Whereas Scientific and Industrial Advisory Group should be set up to advise the Board of Governors and the Director-General of the JRC on developments in science and technology; Whereas Decision 85/593/Euratom should be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Decision 85/593/Euratom is hereby amended as follows: 1. the following indent is added at Article 2: '- the Scientfic and Industrial Advisory Group'; 2. Article 4 is replaced by the following text: 'Article 4 1. A Board of Governors of the JRC is hereby set up. It shall consist of the following members: (a) a high-level representative from each Member State, to be appointed by the Commission on the basis of nominations by the authorities of the State in question; (b) a chairman elected by the representatives of the Member States referred to in point (a). All members shall be appointed for a renewable three-year term. 2. The Board of Governors shall assist the Director-General and deliver opinions for submission to the Commission on questions relating to: - the role of the JRC within the Community research and development strategy, - the scientific and financial management of the JRC and the performance of the tasks entrusted to it. As regards matters delegated to the Director-General by the Commission and in line with all matters which concern in particular the Board of Governors, the Director-General shall call for the opinion of the Board of Governors on his proposals before they are applied. The prior opinion of the Board of Governors is necessary for any question submitted for a Commission decision. The Board of Governors shall deal in particular with: (i) the proposals for specific programmes to be implemented by the JRC and proposals for other new tasks to be assigned to the JRC; (ii) the preparation of multiannual strategic planning covering all JRC activities, and each year, not later than 31 December, the corresponding annual work plan indicating the objectives of each work programme for the following year and including a summary description of the programme with key dates, scientific references and estimated expenditure; (iii) the follow-up for specific JRC RTD programmes, including: - their implementation, paying particular attention to their consistency with needs of the Community, - the coherence of their development with the specific indirect action programmes under the framework programmes; to this end, the Board of Governors will organize once a year exchanges of views with the relevant programme committees, - any amendments thereto; (iv) relations with other Commission departments and with third parties on the customer/contractor principle; (v) the strategy for ther JRC's competitive activities and monitoring thereof; (vi) the formulation of proposals for the JRC annual budget and the monitoring of its implementation; (vii) - the organization of the JRC, - its financial management, - major investments, - implementation of its research activities, - evaluation of the latter by "visiting groups" composed of independent experts and the follow up of their recommendations; (viii) staff policy, with special emphasis on: - the formulation of proposals concerning JRC staff policy, - staff mobility and exchanges of scientific and technical staff with public and private bodies in the Member States; (ix) the appointment, the prolongation or termination of the functions of high-level JRC staff. 3. The Board of Governors shall issue opinions on the basis of majority required by Article 118 (2) of the EAEC Treaty, the votes being weighted in accordance therewith. The chairman shall not vote. The Commission shall take the utmost account of the opinions issued by the Board of Governors. In the absence of the assent of the Board of Governors to a proposal by the Director-General, the matter shall be referred to the Commission, which shall decide the matter. The Board of Governors shall be informed of the Commission's decision. The Council shall be informed without delay if the decision is not in keeping with the opinion of the Board of Governors. It shall also be informed of the reasons for the decision. If the Commission does not accept an opinion issued by the Board of Governors on matters requiring a decision by the Commission, implementation of measures relating to such matters shall be postponed for one month; during this month the matters in question shall be referred back to the Board of Governors and a new opinion shall be requested. On receipt of this opinion or at the end of the month in question, the Commission shall take a final decision and shall inform the Board of Governors thereof. If it is unable to accept the opinion of the Board of Governors, the Commission shall inform the Council of its decision and of the reasons for the decision without delay. The Commission shall keep the Board of Governors informed of its decisions relating to the JRC in respect of any matter on which the Board of Governors has issued an opinion. The Board of Governors may, through the Commission, submit opinions to the Council and European Parliament on all matters relating to the JRC. 4. The Board of Governors shall submit its observations on the annual management report drawn up by the Director-General. There observations, togeher with the annual management report as approved by the Commission, shall be sent to the Council and to the European Parliament. The Board of Governors shall advise the Director-General with regard to the organization of the evaluation of the tasks performed by the JRC, in connection both with the scientific and technical results and with the administrative and financial management of the Centre; it shall also provide advise about the selection of independent experts called upon to participate in this evaluation. The Board of Governors shall submit its own comments on the results of these evaluations. 5. The Board of Governors shall meet at least four times a year. The Board of Governors shall draw up its rules of procedure, including rules concerning the organization of its work. The JRC shall provide the secretariat for the Board of Governors and shall make available to it any information it may require. For the performance of its function, the Board of Governors may call upon advice of the Scientific and Industrial Advisory Group and other which it judges to be necessary.'; 3. the following Article 5 is added: 'Article 5 A Scientific and Industrial Advisory Group is hereby set up. The Scientific and Industrial Advisory Group shall be composed of 10 high-level representatives of the scientific and industrial community. The members of the Scientific and Industrial Advisory Group shall be appointed by the Commission on a personal basis. The Scientific and Industrial Advisory Group shall give the Board of Governors its opinion on the annual work programmes. It shall also be consulted by the Director-General and the Board of Governors on all questions relevant to the JRC concerning the scientific and technological choices connected with the development of Community policies, particularly to take account of the latest knowledge and technological developments.'; 4. Articles 5, 6, 7, 8, 9 and 10 become respectively Articles 6, 7, 8, 9, 10 and 11. Done at Brussels, 16 November 1994. For the Commission Antonio RUBERTI Member of the Commission (1) OJ No L 373, 31. 12. 1985, p. 6. (2) OJ No L 37, 13. 2. 1993, p. 44.